Howell, J.
The relators were defendants in a rule taken against them by Joseph Billgery as purchaser, to be put in possession of property which he claimed to have purchased at a tax-sale for State taxes, and applied for a suspensive appeal from the judgment making said rule absolute. The judge a quo refused to grant the appeal, and this proceeding was taken to compel him to allow the said appeal. The grounds of refusal shown by the judge apply to the merits on the appeal, except as to the amount involved and the right to appeal from a judgment carrying into effect a tax-collector’s sale, as the revenues of the government must be collected.
*725We are satisfied from the record before us that the amount involved exceeds five hundred dollars, and, the judgment being a final one as to the issues raised, the relators have a right to appeal from it.
We are not aware of any law or principle of law which takes cases in regard to State taxes out of the rule applicable to appeals as established .by the constitution.
It is therefore ordered that the writ of mandamus herein be made peremptory, and that the judge a quo be ordered to grant the appeal asked for upon appellants giving bond according to law.